Citation Nr: 1144609	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-01 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, to include residuals of bilateral cataract surgeries and residuals of a detached left retina.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a right hip disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a right ankle disorder.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to August 1975 and from May 1976 to July 1987. 

This case comes before the Board of Veterans' Appeals (the Board) from an July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In August 2011, the Veteran testified at a Travel Board hearing held at the RO before the undersigned Veterans Law Judge.

In the July 2007 rating decision, the RO denied entitlement to service connection for cataracts, claimed as an eye disorder.  In a June 2008 notice of disagreement, the Veteran indicated that his eye disorder included residuals of a detached retina.  Later, in an unappealed February 2009 rating decision, the RO denied entitlement to service connection for detached left retina.  Given that both disorders are eye disorders and the Veteran noted prior to perfecting his appeal of his claim that his eye disorder included residuals of a detached retina, the Board will adjudicate the claims regarding these disorders as a single issue involving a bilateral eye disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Also, at the August 2011 hearing, the Veteran clarified that the issue involving entitlement to service connection for a right leg disorder was actually entitlement to a right hip disorder.  Hearing Transcript, page 10.  Therefore, the issues are as stated on the title page.

All issues except entitlement to service connection for a bilateral eye disability, to include residuals of bilateral cataract surgery and residuals of a detached left retina, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's discharge papers show that his primary duty during service was a helicopter hydraulic/pneumatic mechanic, and his claim of exposure to ultraviolent exposure from sunlight and exposure to ionizing radiation while serving on helicopters in service is credible.

2.  The competent medical evidence supports finding a nexus between the Veteran's residuals of bilateral cataract surgeries and active service.

3.  Competent medical evidence indicates that the now-service-connected residuals of bilateral cataract surgery caused the residuals of a detached left retina and other eye disorders.


CONCLUSIONS OF LAW

1.  Residuals of bilateral cataract surgeries was incurred while on active duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  Residuals of a detached left retina and other eye disorders were caused by the residuals of bilateral cataract surgery.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).
 
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).   To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

VA has a heightened duty to assist the Veteran in developing his claim since the records may have been lost or destroyed by fire.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Analysis

A May 1989 private treatment record shows an impression of myopic astigmatism.  A refractive error is considered a congenital defect that is not subject to service connection.  38 C.F.R. § 3.303(c).  Myopic astigmatism is a refractive error.

The Veteran asserts that his bilateral cataracts are due to ultraviolent exposure from sunlight and exposure to ionizing radiation while serving on helicopters in service.  He claims that he participated in helicopter flight crew operations.  The appellant is competent to make this assertion.  The appellant's discharge papers show that his primary duty during service was a helicopter hydraulic/pneumatic mechanic.  Therefore, the Board finds that his assertion of ultraviolent exposure from sunlight and exposure to ionizing radiation while serving on helicopters in service to be credible.  

Bilateral cataracts were diagnosed in May 1989, less than two years after his separation from active service when the Veteran was 42 years old.  He underwent bilateral cataract surgeries in 1990 and 1992.  

In a January 2006 statement, Dr. S.S. opined that that there was a strong possibility that the Veteran's cataracts were related to his ultraviolent exposure during his 20 years in service while serving on a helicopter.  The doctor indicated that it was very rare to have cataracts at such a young age and that, if present, they were usually run in families or were related to corticosteroid use.  The physician noted, however, that the appellant had no family history of early cataracts, corticosteroid use, trauma, or other identifiable factor other than the increased risk due to his in-service activities.  The ophthalmologist stated that as the understanding of pathogenesis of cataract formation has increased over the years, evidence supporting the role of sun exposure has grown.  Dr. S.S. indicated that aviation involved exposure to ionizing radiation and that ionizing radiation was now known to be associated with the development of cataracts, as demonstrated by several studies.  The physician noted that in a recent article published in the Archives of Ophthalmology, pilots were found to be three times more likely to develop cataracts in comparison to non-pilots when adjusted for age, smoking, and sun-bathing habits, and that it had been shown that significant occupational sun exposure at an early age, such as during from 20 to 30, had a strong association with cataract formation (six fold), much more so than sun exposure at a later age.

There is no competent medical nexus opinion of record indicating that the residuals of bilateral cataract surgeries are not due to active service.  Hence, service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

Turning to the residuals of a detached left retina and other eye disorder, the Veteran filed his informal claim for service connection for an eye disorder in November 2005.  A September 2007 statement from a Dr. S.M. reflects that the appellant underwent a repair of a detached left retina in August 2007.  The Veteran developed chronic postoperative left eye iritis.  After the 2007 surgery, the claimant also developed blepharitis and probable posterior vitreous detachment in the right eye.  In April 2009, the chronic postoperative left eye iritis and posterior vitreous detachment in the right eye were considered essentially resolved or complete.  In June 2011, however, the impressions included left iritis.

In her January 2006 statement, Dr. S.S. indicated that being status-post cataract surgery placed a patient at risk for other potential ocular problems.  The doctor noted that the Veteran recently developed a vitreous hemorrhage in one eye and that fortunately no retinal holes, tears, or detachments were found.  The physician indicated that the hemorrhage was attributed to vitreous detachment.  The ophthalmologist added that as patients who have had cataract surgery carry a higher risk for retinal detachment than phakic patients, the appellant was not yet "out of the woods" for developing serious retinal complications.  This statement is competent medical evidence relating the Veteran's later eye disorders to the now-service-connected residuals of the bilateral cataract surgeries.

There is no competent medical nexus opinion of record indicating that the residuals of bilateral cataract surgeries did not cause residuals of a detached left retina and other eye disabilities described above.  Hence, service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.310.

The benefit sought on appeal is allowed.


ORDER

Entitlement to service connection for a bilateral eye disability, to include residuals of bilateral cataract surgeries and residuals of a detached left retina, is granted.


REMAND

In his July 2006 formal claim, the Veteran reported that his shoulder and leg injuries occurred in the Republic of Korea and that he did not serve in Vietnam.  In December 2005 and August 2009 statements, Dr. T.M. attributed the appellant's shoulder, knee, and ankle disorders to an injury in Vietnam.  In those statements, Dr. T.M. indicated that he had current right shoulder, right knee, and right ankle disorders.  Also, there is no competent medical evidence relating any right hip disorder to active service.  In any event, the Board finds the claimant's assertion that he injured his right shoulder and right leg from falling off a helicopter multiple times in the Republic of Korea to be credible.  In light of the above, a VA orthopedic examination is necessary.

At the August 2011 hearing, the Veteran testified that he had sinus symptomatology and rectal bleeding in service.  Hearing transcript, pages 14-15.  The Board finds the appellant's assertion of in-service symptomatology to be credible.  A September 2008 VA maxillofacial computed tomography (CT) scan revealed mild pan sinus disease.  Therefore, VA respiratory and gastrointestinal examinations are necessary.

At the August 2011 hearing, the Veteran also reported that he had a hemorrhoid lanced three to four years ago.  Id. at 16.  The RO should ask the appellant to identify the providers of his hemorrhoid treatment.  

Finally, the RO should afford the Veteran the opportunity to identify all treatment for his sinus disorder since January 2007 and all treatment for his orthopedic disorders since August 2011.  The RO must obtain any identified records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all treatment for his sinus disorder since January 2007; all treatment for his right hip, knee, and ankle disorders since August 2011; and all treatment for his hemorrhoids since September 2006, to include the medical provider who lanced a hemorrhoid in 2007 or 2008.  The RO should obtain any identified records and associate them with the Veteran's VA claims folder.  

2.  Thereafter, the Veteran should be afforded a VA orthopedic examination.  The claims folder is to be made available to the examiner to review.  Accepting the appellant's reporting of right hip injuries in service from falling off a helicopter multiple times as credible, the examiner must opine whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that he has a current right hip disorder that had its onset in service or is otherwise related to service.  Accepting the claimant's reporting of right knee and ankle injuries in service from falling off a helicopter multiple times as credible, the examiner must opine whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that his current right knee and ankle disorders had their onset in service or are otherwise related to service.  A complete rationale for any opinions expressed must be provided.

3.  Thereafter, the Veteran should be afforded a VA respiratory examination.  The claims folder is to be made available to the examiner to review.  Accepting the appellant's reporting of in-service sinus symptomatology as credible, the examiner must opine whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that his current sinus disorder had its onset in service or is otherwise related to service.  A complete rationale for any opinions expressed must be provided.

4.  Thereafter, the Veteran should be afforded a VA gastrointestinal examination.  The claims folder is to be made available to the examiner to review.  Accepting the appellant's reporting of in-service rectal bleeding as credible, the examiner must opine whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that that he currently has hemorrhoids that had their onset in service or are otherwise related to service.  A complete rationale for any opinions expressed must be provided.

5.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

6.  After the development requested, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

7.  Thereafter, the RO should readjudicate the claims remaining on appeal.  If any benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  The RO should also provide the Veteran with a Board certification letter pursuant to 38 C.F.R. § 19.36.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


